Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 12/6/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepp et al. (US 2009/0212090).
Regarding Claims 1-2, and 5, Hepp et al. teach a bonding system (See Abstract) comprising:
a supporting jig [4] having a mounting surface forming to include a plurality of bonding supporting surfaces [6],[7] with an operating device [3] that operates the supporting jig [4] (See Fig. 2 and page 1, paragraphs [0016]-[0019], wherein support table [4], i.e. supporting jig [4], is rotated by base [3] and includes two rotatable mounts [5], each with tool supports [6],[7] upon which material is welded, such as thermoplastic parts; and note the base or the framework that causes the movement of table [4] is reasonably described as an operating device that operates it by rotating it into proper position);
a bonding device that sandwiches and welds the bonding substrates between the bonding device and mounting surface (See page 1, paragraph [0004], wherein the welding device is described in Hepp et al. is described as being suitable as a ultrasonic welder, which must weld by sandwiching the welded materials between the welding and the surface they are held, i.e. the mounting surface of the tool supports [6],[7]);
an articulated robot to which the bonding device is attached and a controller which controls the robot and bonding device to weld on the tool supports [6],[7], i.e. the bonding supporting surfaces (See page 2, paragraph [0019], wherein robots [2] control the positioning and function of the welder to weld on supports [6],[7] according to a central controller; note although a laser welder is described, it is clear, as stated above, the welder is not limited and may be other welders such as an ultrasonic welder, as is made explicit).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepp et al. as applied to Claim 1, and further in view of Ward (US 5,184,439).
Hepp et al. teaches the method of Claim 1 as described above. Hepp et al. is silent as to a temperature adjustment device associated with the surfaces on which welding occurs.  However, it is known to control the temperature of surfaces on which welding occurs in order to exert greater control over the welding process and enable ideal conditions for welding various materials (See, for example, Ward, col. 6, lines 13-26, teaching a temperature adjustment device to control the temperature of a welding table to prevent undesirable effects of temperature such as warping).  Thus, Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate a temperature adjustment device into any surface upon which welding takes place, such as in Hepp et al., because doing so would have predictably allowed greater control over the welding process, thus enabling better welds for more materials.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746